            Case 2:18-cv-04963-MSG Document 18 Filed 05/11/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MITCHELL WILLIAMS,                             :
    Petitioner,                                :
                                               :
                       v.                      :       CIVIL ACTION NO. 18-CV-4963
                                               :
MARK GARMAN, et al.,                           :
    Respondents.                               :

                                              ORDER

       AND NOW this 11th day of May, 2020, upon careful and independent consideration of the

Petition for Writ of Habeas Corpus (Doc. No. 1), after review of the Report and Recommendation

of United States Magistrate Judge Elizabeth T. Hey (Doc. No. 17), and there being no objections,

it is hereby ORDERED that:

       1.       The Report and Recommendation is APPROVED and ADOPTED;

       2.       The Petition for Writ of Habeas Corpus is DISMISSED AS UNTIMELY;

       3.       There is no basis for the issuance of a certificate of appealability; and

       4.       The Clerk of Court shall mark this case CLOSED.



                                               BY THE COURT:


                                               /s/ Mitchell S. Goldberg
                                               ______________________________
                                               MITCHELL S. GOLDBERG, J.
